Title: From Benjamin Franklin to James Logan, 12 September 1749
From: Franklin, Benjamin
To: Logan, James


Philada. Sept. 12. 49
[First part missing] [Ad]vertisement, by which you will see the Language of the Picts is now under Consideration at home. If I had a Copy of what you have wrote on that Subject, I would take Care it should not be lost.
Please to favour me with the short Account of your Library, contain’d in the Paper I read the other Day at your House, that I may insert it in a Note to the Proposals for an Academy. I am, with great Respect, Sir, Your most obliged humble Servant
B Franklin

